EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Check Point Software Technologies Ltd. We consent to the incorporation by reference in the Registration Statement on Form S-8 of Check Point Software Technologies Ltd. (the “Company”), pertaining to the Check Point Software Technologies Ltd. Employee Stock Purchase Plan (Non-U.S. Employees), of our report dated April 28, 2016 with respect to the consolidated balance sheets of the Company and subsidiaries as of December 31, 2015 and 2014, and the related consolidated statements of income, comprehensive income and changes in shareholders’ equity, and cash flows for each of the years in the three-year period ended December 31, 2015, and the effectiveness of internal control over financial reporting as of December 31, 2015, which report appears in the December 31, 2015 Annual Report on Form 20-F of the Company, filed with the Securities and Exchange Commission. /s/ KOST, FORER, GABBAY & KASIERER KOST, FORER, GABBAY & KASIERER A Member of Ernst & Young Global Tel-Aviv, Israel May 4, 2016
